Citation Nr: 1120824	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  10-34 891	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion




INTRODUCTION

The Veteran served on active duty from September 1953 to August 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the RO in Wichita, Kansas.  The case was before the Board in December 2010 when it was remanded for additional evidentiary development.  A claim of service connection for hearing loss, along with the claim of service connection for tinnitus, was previously before the Board; however, because the hearing loss claim was granted by a March 2011 decision by the agency of original jurisdiction (AOJ), the only claim now before the Board is the claim of service connection for tinnitus.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant has tinnitus that is as likely as not attributable to the same etiology as his bilateral hearing loss.


CONCLUSION OF LAW

The Veteran has tinnitus that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2001); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the evidence supports the claim for service connection for tinnitus.  The report of a January 2011 VA examination shows that the appellant has the condition currently.  The Board notes that the VA examiner who prepared that report opined that the appellant's tinnitus was "less likely as not caused by or a result of acoustic trauma sustained in service."  The Board also notes, however, that medical treatises indicate that the cause of tinnitus can usually be determined by finding the cause of the coexisting hearing loss.  See, e.g., Harrison's Principles of Internal Medicine 182 (Dennis L. Kasper et al. eds., 16th ed. 2005).  Under the particular circumstances presented here, the Board is persuaded that the appellant's tinnitus can as likely as not be attributed to the same etiology as his service-connected hearing loss, i.e., in-service exposure to noise.  Although the Veteran has given varying accounts of when tinnitus started, the evidence, at a minimum, gives rise to a reasonable doubt on the question.  38 C.F.R. § 3.102 (2010).  Service connection for tinnitus is therefore granted.


ORDER

Service connection for tinnitus is granted.



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


